Motion by appellant granted insofar as it is for assignment of counsel on appeal from a judgment of the County Court, Nassau County, rendered March 7, 1968. John M. Conroy, Esq., of 40 Underhill Boulevard, Syosset, New York, is assigned as counsel to prosecute the appeal (pursuant to County Law, § 722). Motion denied as unnecessary insofar as it is to dispense with printing and to be furnished with a typewritten copy of the *543stenographic transcript of the minutes. The judgment convicted defendant of murder in the first degree and sentenced him to life imprisonment. Under applicable statute, the clerk of the trial court is required to cause the appeal record to be prepared, printed and filed and to be furnished to counsel (Code Crim. Pro. § 485, subd. 8) and, as to expenses in reproducing a brief, assigned counsel may be reimbursed (County Law, § 722-b). Appellant’s time to perfect the appeal is enlarged to the October Term, which begins September 25, 1968; appeal ordered on the calendar for said Term. The record must be served and filed before August 6, 1968; appellant’s brief must be served and filed before September 4, 1968; and respondent’s brief must be served and filed before September 20, 1968. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.